Case 1:09-cr-00367-JGK Document 93 Filed 07/12/19 Page 1of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

July 12, 2019

BY ECF

The Honorable John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: United States v. Mark Bloom, 09-cr-00367-JGK

Dear Judge Koeltl:

The Government respectfully submits this letter in response to Defendant’s pro se request
for early termination of his supervised release. In response to the Court’s June 25, 2019 Order
(ECF No. 90), the Government has conferred with Defendant’s Probation Officer about the matter.
The Government and the Probation Office do not oppose Defendant’s request, provided that he
continues to make timely restitution payments under the Court’s January 15, 2016 Order of

Restitution (ECF No. 63).

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

Lie — L
NicholasS. sol Syl Ae

Assistant United States Attorney
(212) 637-1581

 

ce: United States Probation Officer Danielle Caron (by email)
